In the case at bar it was stipulated that a portion of Sixteenth avenue south had been closed to public use by the United States army. Judicial notice may be taken of the fact that a large area containing the Boeing plant and including other public highways was also closed to the public by the military authorities.
By the act of the military authorities in establishing the restricted zone, the use of the highways within the area was not changed. The order merely prevented persons not having passes from entering the zone. Thousands of persons, many of them riding in automobiles, entered the area every day and left it at the close of some shift. Pedestrians who were permitted to enter the area used the streets, and motor vehicles and pedestrians while within the zone, were certainly bound to obey the laws of the road in force in the surrounding territory, and users of the highway violated such regulations at their peril. Certainly it could not be reasonably contended that as to all such persons using the highways the ordinary traffic laws were suspended.
The only basis, then, for holding that the laws of the road did not apply in the instant case is the fact that at the time and place of the accident a large number of persons were using the street in boarding city busses and other vehicles which would carry them to their homes, with the result that the street was crowded with pedestrians and some motor vehicles. In my opinion, if it should be held that respondent was not bound by the law of the road, it may only be so held because at the time of the accident many *Page 473 
people were using the street in locating and boarding motor vehicles of one sort or another. The existence of such a situation was not the result of the fact that the street was closed to the public, but resulted from a lack of adequate control of the crowd. The majority assume that the driver of the city bus was under the necessity of working his way through the pedestrian traffic. Certainly in so doing he was bound by the law of the road and would have been held negligent as matter of law had he proceeded along his left-hand portion of the highway.
While the situation presented was one of difficulty and required the exercise of great care by the driver of the bus, the obligation to use unusual care also rested upon all pedestrians, including respondent.
It is my opinion that the fact that the street was closed to ordinary traffic and its use limited to persons having passes permitting them to enter the area, has no bearing upon the question here to be decided; and I am convinced that under the circumstances shown respondent wife was under obligation to observe the traffic regulation in question.
I accordingly dissent from the conclusion reached by the majority.
MILLARD, J., concurs with BEALS, C.J.
March 31, 1945. Petition for rehearing denied. *Page 474